DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17 drawn to a cap for a light source, comprising: a housing including a ring, a shield and a bridge, the bridge extending from the ring to the shield, the shield being movable from a first position to a second position; housing comprises a flexible silicone rubber having a durometer in the range of Shore 30A to 100A and a light source, comprising a thermal insulator classified at least in G02B 6/262, A61B 1/07, A61B 1/00137, B65H 2404/532, Y10S 292/11, A61B 1/07, A61B 1/00137, F28F 2270/00, A61B 1/128, A61B 1/00137 
Group II, claims 18-20 drawn to method of using a scope with a light source, the light source including a light cable cap having a ring, a shield, a bridge and a thermal insulator in the shield, the shield adjacent a light emitter of the light source comprising: transplacing the shield 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and group II lack unity of invention because even though the inventions of these groups require the technical feature of a cap for a light source, comprising: a housing including a ring a shield and a bridge, the bridge extending from the ring to the shield, the shield being movable from a first position to a second position and a thermal insulator in the shield this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tatsuya Furukawa et al.(JPH 07191266 A).  
A cap waterproof cap (page 5, [0035], element 122) for a light source, light source (page 2, [0012], element# 7) comprising: a housing waterproof cap (page 5, [0035], element 122), including a ring (ring-shaped packing 130, [0039], element # 130), a shield cap body 123 (page5, [0036], element # 123)and a bridge, chain 161 (page 7, [0052], element #161) the bridge extending from the ring to the shield, extension form connector case to  cap body (illustrated on Fig. 24 below) the shield being movable from a first position to a second position closed or over light tip and open positon or off light tip( Fig. 24 illustrates off light tip position); and a thermal insulator in the shield the structure of the waterproof cap 122 has a low thermal conductivity (page 10, [0075] ) & a heat insulating member 131 (page 5, [0038], Fig. 19).
During a telephone conversation with Ms. Rebecca G. Rudich on 04/07/2021 a provisional election was made without traverse to prosecute the invention of group I claim 1-17.  Affirmation s 18-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR1.142 (b) as being drawn to a nonelected claim group, there being no allowable. Election was made without traverse during the telephone conversation on 04/07/2021.
	Applicant’s election without traverse of claim group I (claims 1-17) during the telephone conversation on 04/07/2021 is acknowledged.
Claim status
Claims 1-17 are pending and are currently under consideration for patentability under 37 CFR 1.104. 
Claim rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term lower surface of the shield in claim 14 is a relative term which renders the claim indefinite.  The term lower surface of the shield is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since lower surface of the shield as stated in the claim doesn’t specifically show where exactly lower surface of the shield positioned and so any positon that could be acceptable on the shield can be lower surface relative to any point located on the shield there for the disclosure is failing to convey possession of the invention lower surface of the shield.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 11-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tatsuya Furukawa et al. (JPH 07191266 A) henceforth “Tatsuya”
As to claim 1 Tatsuya discloses a cap waterproof cap (page 5, [0035], element 122) for a light source, light source (page 2, [0012], element# 7) comprising: a housing waterproof cap (page 5, [0035], element 122), including a ring (ring-shaped packing 130, [0039], element # 130), a shield cap body 123 (page5, [0036], element # 123)and a bridge, chain 161 (page 7, [0052], element #161) the bridge extending from the ring to the shield, extension form connector case to  cap body (illustrated on Fig. 24 below) the shield being movable from a first position to a second position closed or over light tip and open positon or off light tip( Fig. 24 illustrates off light tip position); and a thermal insulator in the shield the structure of the waterproof cap 122 has a low thermal conductivity (page 10, [0075] ) & a heat insulating member 131 (page 5, [0038], Fig. 19) 
    PNG
    media_image1.png
    220
    446
    media_image1.png
    Greyscale

As to claim 3 Tatsuya discloses the claimed invention as discussed above concerning claim 1 and further discloses about at least one of the bridge and the ring comprises a flexible material chain 161 or the like (page 7, [0052], Ln.2 Fig.24 )., TAKAHASHI .
As to claim 4 Tatsuya discloses the claimed invention as discussed above concerning claim 1 and further discloses about the housing has a generally cylindrical profile. Cap 122 is formed in a bowl shape, that is, a cylindrical body (page 5, [0036], Fig. 24, element #122).
As to claim 5 Tatsuya discloses the claimed invention as discussed above concerning claim 1 and further discloses about an exterior surface of the housing has a slight frustoconical profile finger contact portions 124 (page 5, [0036], Fig.24).
As to claim 11 Tatsuya discloses the claimed invention as discussed above concerning claim 1 and further discloses about the ring, the shield and the bridge are unitary. Fixing the packing 130… the packing 130, and the heat insulating member 131 are each formed in a substantially ring shape, are provided in this order (page 5, [0039-0040], Fig.24) and sandwiched and fixed (page 7, [0052], Figs.15 &16 also shows the ring, shield and bridge being formed together.)
As to claim 12 Tatsuya discloses the claimed invention as discussed above concerning claim 1 and further discloses about the cup further comprising a recess in an upper surface of the shield. Finger contact portions 124 (page. 5, [0036], Ln.6, Fig. 24).
As to claim 13 Tatsuya discloses the claimed invention as discussed above concerning claim 12 and further discloses about the recess extends through the shield to the thermal insulator. Portions 124 are extended to the connection-side end surface 123b of the cap main body 123 (page 5, [0036], Ln.6-7, Fig. 24).
As to claim 14 Tatsuya discloses the claimed invention as discussed above concerning claim 1 and further discloses about a recess Finger contact portions 124 (page. 5, [0036], Ln.6, Fig. 24) in a lower surface of the shield exposing the thermal insulator to the light source. Finger contact portions 124 (page. 5, [0036], Ln.6, Fig. 24).
As to claim 15 Tatsuya discloses the claimed invention as discussed above concerning claim 1 and further discloses about the wherein the thermal insulator comprises a high Cap main body 123, and the heat insulating member 131 are each formed of a material having low thermal conductivity… modified PPO, a PPO with glass filler, a plastic such as polysulfone, polycarbonate, and ABS, a ceramic such as alumina, or a wood, and a resinous seal 126 (page 6, [0045], Ln.5-6 ).
As to claim 16 Tatsuya discloses the claimed invention as discussed above concerning claim 15 and further discloses about the high temperature resistant material is ceramic. Modified PPO, a PPO with glass filler, a plastic such as polysulfone, polycarbonate, and ABS, a ceramic such as alumina, or a wood, and a resinous seal 126 (page 6, [0045], Ln.5).
As to claim 17 Tatsuya discloses the claimed invention as discussed above concerning claim 15 and further discloses about the high temperature resistant material is glass- filled silicone. Modified PPO, a PPO with glass filler, a plastic such as polysulfone, polycarbonate, and ABS, a ceramic such as alumina, or a wood, and a resinous seal 126 (page 6, [0045], Ln.5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Patent Tatsuya Furukawa et al. JPH 07191266 A henceforth “Tatsuya” in view of Patent JP 4406130 B2, SUGIMOTO HIDEO et al, hereinafter “Sugimoto.”
As to claim 2 Tatsuya discloses the claimed invention as discussed above concerning claim 1.  Tatsuya is silent about wherein the housing comprises a flexible material. 
Sugimoto teaches, in the art of light source covering for endoscopes, about the housing comprises a flexible material. Rubber material such as silicone rubber (page 6, Ln.10).
Application of Rubber material such as silicon for making housing of light guides is a practice that is known.
It would have been obvious before the effective filling date of the claimed invention for the use of rubber material such as silicone to prevent light guide from being bent at a steep angle with respect to the cylindrical main body.
As to claim 8 Tatsuya discloses the claimed invention as discussed above concerning claim 1. Tatsuya is silent about where the housing comprises a silicone.
Sugimoto teaches, in the art of light source covering for endoscopes, about the housing comprises the housing comprises a silicone. Rubber material such as silicone rubber (page 6, Ln.10).
Application of Rubber material such as silicon for making housing of light guides is a practice that is known.
It would have been obvious before the effective filling date of the claimed invention for the use of rubber material such as silicone to prevent light guide from being bent at a steep angle with respect to the cylindrical main body.
Claims 6 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Patent Tatsuya Furukawa et al. JPH 07191266 A henceforth “Tatsuya” in view of Patent US 7991260 B2, Doody; Michael C et al, hereinafter “Doody.”  
As to claim 6 Tatsuya discloses the claimed invention as discussed above concerning claim 1 Tatsuya is silent about the housing is configured to mate over an existing light cable end. 
Doody teaches about the housing is configured to mate over an existing light cable end. The safety device comprises a safety cap that acts as a plug for the distal end of an activated light cable (i.e. a light cable in which the proximal end is connected to a high intensity light source and the light source is emitting light) (column 2, Ln.12-17, Figs.5-10 &14).
It would have been obvious before the effective filling date of the claimed invention for the use of safety cap as a cover for the distal end of light cable to prevent light intensity, and contamination hazards.
As to claim 7 Tatsuya and Doody teach the claimed invention as discussed above concerning claim 6. Tatsuya is silent about an interior surface of the ring is configured to fit over and abut a light emitting tip of the light cable.
Doody teaches about an interior surface of the ring a cylindrical member 38b (column 7, Ln.25-26, Fig. 14) is configured to fit over and abut a light emitting tip of the light cable.  A groove 36b about the coupling member 34b that is engaged by a circumferential lip of the connector of the light cable when the coupling member 34b is received by the connecter of the light cable (column, Ln.25-29, Figs. 14-16).
It would have been obvious before the effective filling date of the claimed invention for the safety cap and the optical medium are abutting such that reflection of the high intensity light .
Claims 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Patent Tatsuya Furukawa et al. JPH 07191266 A henceforth “Tatsuya” in view of Patent US 20130131453 A1, IMAI; Shunichi, hereinafter “Imai”   
As to claim 9 Tatsuya discloses the claimed invention as discussed above concerning claim 1. Tatsuya is silent about the housing comprises a flexible silicone rubber having a durometer in the range of Shore 30A to 100A.
Imai teaches a covering for an endoscope having a housing comprises a flexible silicone rubber having a durometer in the range of Shore 30A to 100A. Type D durometer hardness of the core member 84 to be, e.g., 30 or above (page 5, [0082], Ln9-10, Fig. 9). 
It would have been obvious before the effective filling date of the claimed invention for the use type D material with durometer hardness 30 and above to have a coupling or housing portion which could be pinched with fingers and where the person can easily feel elastic deformation additionally the external force applied to the material area can be squashed and deformed in some circumstances and can be recovered to its original shape by its own elastic force.
As to claim 10 Tatsuya discloses the claimed invention as discussed above concerning claim 1. Tatsuya is silent about the housing has a durometer of Shore 60A.
Imai teaches about the about the housing has a durometer of Shore 60A. Type D durometer hardness of the core member 84 to be, e.g., 30 or above (page 5, [0082], Ln9-10, Fig. 9). 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 





/TADIOS E MOLLA/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795